UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) ofthe Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 3, 2016 XENON PHARMACEUTICALS INC. (Exact name of Registrant as Specified in Its Charter) Canada 001-36687 98-0661854 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 200-3650 Gilmore Way Burnaby, British Columbia V5G 4W8 Canada (Address of principal executive offices including zip code) (604) 484-3300 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition On August 3, 2016, Xenon Pharmaceuticals Inc. (the “Company”) announced via press release the Company’s financial results for the three and six month periods ended June 30, 2016.A copy of the Company’s press release is attached hereto as Exhibit 99.1.The information in this Form8‑K and the attached exhibit are furnished to, but not filed with, the Securities and Exchange Commission. Item9.01 Financial Statements and Exhibits (d) Exhibits.
